DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 13, 14 and 19 have been amended, claims 7-9 and 20-23 have been canceled, and new claims 24-30 have been added as requested in the amendment filed March 24, 2021. Following the amendment, claims 1-3, 10-19 and 24-30 are pending in the present application.

2.	Claims 1-3, 10-19 and 24-30 are under examination in the current office action.


Sequence Compliance
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of C.F.R. §§ 1.821-1.825.	The disclosure and claims contain sequences that require reference to particular sequence identifier numbers (SEQ ID NOs), such as on pages 5 and 10, and in claims 1 and 2. In claim 1, for instance, peptide formula (1) is a version of the sequence of SEQ ID NO: 1.  And in claim 2 peptide formula (2) is SEQ ID NO: 2, peptide formula (3) is SEQ ID NO: 59 and peptide formula (4) is SEQ ID NO: 58. In case these sequences are not in the originally filed sequence listing, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, and amendment directing the entry of that paper copy into the specification, and where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).

Withdrawn Claim Rejections
4.	The terminal disclaimer filed on March 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,385,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the nonstatutory double patenting rejection over claims 1-3 and 10-19 has been overcome.

5.	The rejection of claims 13-17 and 19 under 35 U.S.C. 112(b) as being indefinite, set forth at section 8 of the previous Office action (mailed 12/24/2020) is withdrawn in view of applicant’s clarifying amendments to the claims.

6.	The rejection of claims 1 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (WO 2007/081792 A2), set forth at section 9 of the 12/24/2020 Office action, is withdrawn in view of applicant’s claim amendments. In particular, White et al. no longer teach a peptide having an amino sequence as set forth in amended claim 1.

7.	The rejection of claims 13-14, 16 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Seong et al. (US 2013/0345141 A1), set forth at section 10 of the 12/24/2020 Office action, is withdrawn in view of applicant’s amendment to delete the peptides of SEQ ID NOs: 13 and 34 from claim 13.


Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

8.	Claims 1, 3, 10-12, 18, 24-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The rejection is maintained for claims 1, 3, 10-12 and 18 and is further applied to new claims 24-28 and 30.
	As amended, claim 1 is drawn to peptide-based galanin receptor type 2 (GALR2) agonist according having the amino acid sequence set forth in  formula 1, wherein “[P]4 is…alanine (A)”. Similarly, new claim 24 recites “wherein [P]4 is A or R”. Applicant states that support for the claim amendments can be found, inter alia, at Figs. 2A and 2B, and at p. 6 of the specification. However, the examiner has reviewed these portions of the disclosure, and the disclosure generally, and cannot find support for the limitation that [P]4 may be an alanine residue. None of the peptides of Figs. 2A or 2B contain an alanine residue at position 4. Three of the peptides – SEQ ID NO: 18 (peptide No. 11), SEQ ID NO: 58 (peptide No. 51), and SEQ ID NO: 59 (peptide No. 52) – contain a d-alanine (dA) at position 4, but this is not the same as an natural alanine (L-alanine) residue. Additionally, it appears that there is no support in the disclosure as filed for the [A]6 being serine (S) or [Y]9 being methionine (M) as in claim 2. Therefore, these limitations represent new matter.
	Dependent claims 3, 10-12, 18, 24-28 and 30 are included in this rejection as their scope also encompasses the non-supported limitations.
Response to Arguments
9.	In the response filed 03/24/2021, Applicant states that the claims have been amended to remove unsupported matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leroy (US 2013/0196348 A1; listed on 09/26/2019 IDS) in view of Thundimadathil et al. (Oligos & Peptides Supplement Series, Chimica Oggi – Chemistry Today, 2014 Mar/Apr, 32(2), 35-38).
	Leroy teaches a composition comprising a Neuropeptide Q  polypeptide (NQP) that specifically binds to and/or activates a signaling activity of GALR2 (i.e., a GALR2 agonist) (see aim 50 at [0019] and [0029]). Compositions for administration may contain a suitable carrier (see [0093]), which is on point to present claim 19 reciting a pharmaceutical composition. One of the NQ polypeptides disclosed by Leroy is the peptide NWTPQAMLYLKGAQ (Leroy’s SEQ ID NO: 13), which is identical in sequence to the peptides of instant SEQ ID NOs: 10, 11 and 42 in claim 13.
	The difference, however, between the NQP peptide of Leroy and the peptides of instant claim 13 is that the peptide of instant SEQ ID NO: 10 contains an N-terminal 2 group, the peptide of SEQ ID NO: 11 has an acetylated N-terminus and an amidated (-NH2) C-terminus, and the peptide of instant SEQ ID NO: 42 is conjugated to PEG at its N-terminus and has an NH2 group (i.e., amidated) at its C-terminus. Additionally, the Leroy peptide of SEQ ID NO: 13 (NWTPQAMLYLKGAQ) has effectively same amino acid sequence as some other peptides listed in claim 13, including instant SEQ ID NOs: 18, 22 and 24, apart from the fact that the present peptides each contain one D-amino acid residue within their sequences.
	Thundimadathil et al. teach that the development of peptide drugs is often hampered by limitations such as short half-life, rapid metabolism, proteolytic cleavage and poor permeation across biological membranes (see abstract). Thundimadathil therefore discloses various chemical modifications that can be used to improve the metabolic stability of peptide drugs. These modifications include: end-protection, such as N-terminal acetylation, C-terminal amidation, or pyroglutamination; incorporation of non-proteinogenic amino acids (i.e., unnatural amino acids in the sequence; D-amino acids in the sequence); as well as conjugation of peptides to carrier molecules, such as PEGylation (see Table 1 at p. 36). 
According to Thundimadathil, C-terminal amidation is known to be the most important and essential for biological activity among post-translational modifications, wherein about half of mammalian peptide hormones are amidated at their C-termini. Amidation of peptides enhances the activity of peptide hormones, as well as prolongs their shelf life, teaches Thundimadathil at p. 35. Thundimadathil notes that it is also generally accepted that N-terminal acetylation plays a role in protein stability and membrane targeting. The terminal acetylation/amidation of peptides, therefore, will generate a closer mimic of the native protein from which a peptide drug has been tailored, thus increasing the permeability of the peptides to cells (see p. 35).
Thundimadathil also teaches that substituting some or all of the L-amino acids of a peptide sequence with their corresponding D-amino acids can increase the resistance to proteolytic degradation and decrease immunogenicity (see p. 37).
And with respect to conjugation of peptides to carrier molecules, Thundimadathil teaches that such conjugation can have several favorable effects on the peptide, 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the NQP peptide of Leroy according to the teachings of Thundimadathil and thereby arrive at the presently claimed invention. In particular, Thundimadathil provides for each of the chemical modifications found in the peptides of instant SEQ ID NOs: 10, 11, 18, 22, 24 and 42, including end-terminal modifications (N-terminal acetylation, C-terminal amidiation, pyroglutamate addition), inclusion of D-amino acids, and PEGylation, as well as providing for ample suggestions as to why one of skill in the art would have been motivated to have modified the NQP peptide of Leroy. For example, Thundimadathil teaches that such chemical modifications improve the metabolic stability, bioavailability and pharmacokinetic properties of peptide drugs. Given the well-understood, routine and conventional nature of performing chemical modifications on peptides that existed within the art at the time of filing, the skilled artisan would have had a reasonable expectation that the presently claimed modified peptides of SEQ ID NOs: 10, 11, 18, 22, 24 and 42 could have been successfully made and used accordingly.


Conclusion
12.	Claims 1, 3, 10-13, 15-19, 24-28 and 30 are rejected.

13.	Claims 2, 14 and  29are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649